FINDERS FEE AGREEMENT




This is an agreement made by and between National Automation Services, Inc.,
"NASV", ("Seller") and Newport Coast Securities, Inc. ("Finder").




Stock. Seller seeks a purchaser of some of its restricted National Automation
Services, Inc. shares ("Securities") at $.02 per share, from a qualified
sophisticated investor. Finder represents to Seller that he has access to
sophisticated investors and believes that he can introduce parties interested in
investing in the Company.




1.

Legal Compliance. In connection with introduction to investors, Finder shall
comply with all applicable laws and shall specifically, but not as a limitation
thereof, comply with the requirements set forth in Rule 506 of Regulation D
under the Securities Act of 1935, as amended. Finder represents and warrants
that it has all permits, licenses and registrations required to perform the
services hereunder.

2.

Nonexclusive Right. For a period of 5 days after the date hereof, Finder shall
have the non-exclusive right to introduce prospective investors to the Company
who meet the definition of "accredited investors" under SEC Rule 506, and who
may or may not be already known to the Seller ("Qualified Investors").

3.

Acceptance of Investors. The decision to accept a Qualified Investor as an owner
of the restricted shares in the Company is in the sole discretion of the Seller.

4.

Fee. In the event that a Qualified Investor is accepted by the Seller, and the
Qualified Investor closes the purchase of the restricted shares in the Company
within 5 days of the date hereof, then the Company shall pay Finder a finder's
fee (i) equal to ten percent (10%) plus a (2%) non accountable expense fee on
the dollar amount of Securities purchased by the Qualified Investors and (ii)
the Seller shall issue restricted National Automation Services, Inc. shares
equal to fourteen percent (14%) of the number of shares issued at $.02 per share
and yet to be issued if additional shares are paid to investors. The 10% plus 2%
fee and restricted stock shall be paid to Finder and or it's assignees at
closing of the sale of the Securities to the Qualified Investor and (iii) In
consideration for Finder entering into this Agreement, without any guarantee
from Finder as to the consummation of a transaction between Seller and a
Qualified Investor, Seller shall immediately transfer 300,000 restricted shares
of the Company's common stock held by Seller to Finder, or its assignees. Any
Warrants issued in this agreement that are exercised with cash, NASV will pay
Finder a commission of 8% of the cash amount for a period of the later of: 60
months from the initial closing of this offering or the expiration of the
Warrants. Finder shall notify Qualified Investors that he will receive a
finder's fee in the event of the sale of the Securities to Qualified Investors.
If the Company or Seller raises funds in the next 5 years from the Investors in
this agreement, or any documented accredited individual, entity or institution
which is introduced to NASV by the Finder, and does not place it through the
Finder or Bret Williams, then the same fee structure shall apply and be paid to
the Finder or Bret Williams. If the Finder's fee of 10% plus 2% is not paid to
the Finder within 5 calendar days of Seller completing a transaction with a
Qualified Investor, and/or if the required restricted NASV shares are not
received by Finder and or Assignee within I5 days of closing this transaction
then Seller shall transfer an additional 300,000 shares of the Company's common
stock held by Seller as a late fee. Seller shall still be required to pay Finder
the Finder's fee of 12%.

5.

Expenses. The Company shall bear all costs and expenses incident to the
issuance, offer, sale and delivery of the Securities, including without
limitation due diligence expenses and the legal expenses of legal counsel for
both the Company and the Finder. The Company agrees to reimburse Finder for
reasonable out-of-pocket expenses, which include postage, copy/printing, travel,
conference room, hotel/meals if required, all bank and escrow fees and any other
reasonable expense pertaining to the offering. The Company shall also bear all
fees required for future opinion letters if required for any stock issued in the
Offering. Upon request by the Finder or its Assignees for an opinion letter, the
Company will provide a legal opinion within 7 business of the request. A fee of
$SOO per day per Investment Banking person will be paid to the Finder by the
Company for required out of town trips for due diligence and road shows. The
Company shall pay Finder all documented expenses within five (S) business days
of the Company's receipt of such documented expenses. The documented expenses
may be deducted at each Closing. Except for legal expenses, any expense over
$2,500 must be approved by the Company. All fees and expenses payable hereunder
are payable in cash, unless otherwise noted, and shall be a condition to each
closing. The Finder has the right, for a period of 60 days after NASV pays all
commissions and fees, to invest all commissions and fees back into NASV shares
at the same price and agreement as the current investors.





--------------------------------------------------------------------------------



6.

Indemnification. The Seller and the Company agrees to indemnify and hold
'harmless the Finder, and its affiliates, directors, officers, agents,
attorneys, and employees, and each other person, if any, controlling the Finder
or any of their respective affiliates (collectively the "Indemnified Persons"),
from and against any losses, claims, damages, liabilities or expenses (or
actions, including shareholder actions, in respect thereof), related to or
arising out of such engagement or the Finder's role in connection therewith, and
will reimburse the Indemnified Persons for all reasonable expenses (including
out-of-pocket expenses and any Indemnified Persons counsel fees and expenses
subject court approval) as they are incurred by the Indemnified Persons in
connection with investigating" preparing or defending any such action or claim,
whether or not in connection with pending or threatened litigation in which
Finder or any Indemnified Person is a party. The Seller or Company will not,
however, be responsible for any Indemnified Persons gross negligence, willful
misconduct or bad faith. The Seller and Company also agrees that none of the
Indemnified Persons shall have any liability to the Seller or Company for or in
connection with the servicers or matters pertaining to this Agreement except for
any such liability for losses, claims, damages, liabilities or expenses incurred
by the Seller or Company that results from any Indemnified Persons gross
negligence, willful misconduct or bad faith. If the foregoing indemnity is
unavailable or insufficient to hold the Indemnified Persons harmless, then the
Seller and Company shall contribute to the amount paid or payable by the
Indemnified Persons, in respect of the Indemnified Persons, for losses, claims,
damages, liabilities, or expenses in such proportion as appropriately reflects
the relative benefits received by, and fault of, the Seller or the Company, on
the one hand and the Indemnified Persons, on the other, in connection with the
matters as to which such losses, claims, damages, liabilities or expenses relate
and other equitable considerations. The foregoing Agreement shall be in addition
to any rights that Indemnified Person or the Seller and Company may have at
common law or otherwise. If any action, proceeding, or investigation is
commenced as to which an Indemnified Person demands indemnification, the
Indemnified Person shall have the right to retain counsel of its own choice to
represent it, the Seller or Company shall pay the reasonable fees and expenses
of such counsel, and such counsel shall to the extent consistent with its
professional responsibilities cooperate with the company and any counsel
designated by the Seller or Company; provided that the Seller or Company shall
not be responsible for the fees and expenses of more than one counsel.

7.

Miscellaneous. This letter shall be governed by the substantive laws of the
State of California without regard to conflict of law principles. This letter
constitutes the entire understanding and agreement between the parties hereto
and their affiliate with respect to its subject matter and supersedes all prior
or contemporaneous agreements, representations, warranties and understandings of
such parties (whether oral or written). No promise, inducement, representation
or agreement, other than as expressly set forth herein, has been made to or by
the parties hereto. This letter may be amended only by written agreement, signed
by the parties to be bound by the amendment. Evidence shall be inadmissible to
show agreement by and between such parties. to any term or condition contrary to
or in addition to the terms and conditions contained in this letter. This letter
shall be construed according to its fair meaning and not strictly for or against
either party.




Date: March 15, 2011










Seller: National Automation Services, Inc.




Signature: /s/ Robert W. Chance

By: Robert Chance

CEO

National Automation Services, Inc.

P.O. Box 531744

Henderson, NY 89053






















Finder: Newport Coast Securities, Inc.




Signature: /s/ Kathy McPherson

By: Kathy McPherson

CEO

Newport Coast Securities, Inc.

18872 Mac Arthur Blvd, 151 Fl

Irvine, CA 92612



